Filed 3/23/22 P. v. O’Bannon CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  THE PEOPLE,                                                         B309426

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. VA149850)
           v.

  RUSSELL L. O’BANNON, JR.,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Roger Ito, Judge. Reversed.
      Robert L. Hernandez, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Zee Rodriguez, Shezad H. Thakor and Charles
S. Lee, Deputy Attorneys General, for Plaintiff and Respondent.
                   _________________________
       A jury found Russell O’Bannon, Jr., guilty of offenses
arising out of his assault with a deadly weapon of a co-resident at
a living facility. O’Bannon appeals the judgment, raising only
two sentencing issues,1 one of which the Attorney General
concedes.
       A jury found O’Bannon guilty of one count of assault with a
deadly weapon (Pen. Code,2 § 245, subd. (a)(1)) with a true
finding on a great bodily injury allegation (§ 12022.7, subd. (a))
and one count of mayhem (§ 203) with a true finding on a
personal use of a deadly and dangerous weapon allegation
(§ 12022, subd. (b)(1)). The trial court thereafter found that
O’Bannon had a prior strike that fell within the meaning of the
Three Strikes law and constituted a five-year prior under section
667, subdivision (a)(1).
       At the sentencing hearing on December 8, 2020, the
prosecutor moved to dismiss the prior strike, the great bodily
injury enhancement, and the five-year prior, citing a new
directive from the District Attorney.3 The trial court asked if
there was any authority permitting the District Attorney to
withdraw the allegations after the verdict had been rendered,
and the prosecutor responded he had none. The trial court said it
could have entertained the motion under section 1385 had it been

1
  Given the limited nature of the issues presented, it is
unnecessary to summarize the facts underlying O’Bannon’s
crimes.
2
  All further undesignated statutory references are to the Penal
Code.
3
  Los Angeles County District Attorney Gascon, Special Directive
20-08 (Dec. 7, 2020)  [as of Mar. 23, 2022],
archived at .




                                 2
made before trial, but it was unaware of any precedent allowing
it to do so after trial.
       The trial court proceeded to sentence O’Bannon to the high
term of eight years for mayhem doubled to 16 years based on the
prior strike and imposed a consecutive five-year term (§ 667,
subd. (a)(1)). The trial court stayed the deadly weapon
enhancement as to the mayhem count and imposed but stayed
under section 654 a two-year term on the count for assault with a
deadly weapon.
       O’Bannon now raises two issues as to his sentence. First,
he contends that the trial court misunderstood the scope of its
discretion to strike enhancements under section 1385. The
Attorney General concedes that the trial court erred, and the
concession is well-taken. Section 1385, subdivision (a), provides
that a trial court may on the prosecutor’s or on its own motion,
and in the furtherance of justice, order an action dismissed.
Dismissals may be made before, during, and after trial. (People
v. Orin (1975) 13 Cal.3d 937, 946.) We discern no reason why the
rule would be different when the prosecutor moves to dismiss
enhancements. The trial court therefore misunderstood the scope
of its power under section 1385.
       The second issue concerns section 654. When O’Bannon
was sentenced, section 654 provided that a criminal act
punishable in different ways by different provisions of law must
be punished under the provision providing the longest potential
term of imprisonment. Our legislature has since passed
Assembly Bill No. 518 (Stats.2021, ch. 441), which amended
section 654. As amended, section 654 now provides that an act or
omission punishable in different ways by two different provisions
of law, as in this case, may be punished under either provision.




                               3
Hence, the longest term of imprisonment is no longer mandatory.
Under that new law, the trial court could choose the assault with
a deadly weapon count for the base term, even though the
potential term for that count is not as long as for mayhem.
       The Attorney General concedes that Assembly Bill No. 518
is retroactive but argues that remand on this issue is
unnecessary because the trial court’s comments show it would
not have selected assault with a deadly weapon for the base term.
Although the trial court did comment on the vulnerability of the
victim, the “lasting and irreversible damage” caused to the
victim, and O’Bannon’s prior criminal history to impose the upper
term for mayhem, we do not agree that these comments
conclusively establish what the trial court would do in view of the
new law. In any event, given that we are remanding the matter
for the trial court to reconsider the prosecutor’s motion to dismiss
the enhancements, we see no reason to otherwise limit the trial
court’s sentencing discretion. We express no opinion on how that
discretion should be exercised on remand.




                                 4
                        DISPOSITION
      The judgment is reversed and remanded for
reconsideration of the sentence.
      NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                        EDMON, P. J.


We concur:




                       EGERTON, J.




                       LIPNER, J.*




*
 Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California
Constitution.




                               5